Title: To John Adams from Thomas Welsh, 25 April 1796
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston April 25th. 1796.

Your Favor of 7th Inst ’till this moment I have not had convenient Opertunity to answer but do it now with great satisfaction as it will inform you of a very important Triumph gained in a Town meeting called by Jarvis Austin and about 18 other Leaders to induce a Vote of Disapprobation of a Memorial signed by about 13,00 Merchants Tradesmen Mechanics and others Inhabitants of The Town of Boston. Dr Jarvis and Mr Morton with Austin exerted their respective Powers of Uterance to impress the Town against the Subject Matter of the Memorial but it was in vain for after a full hearing of all their Declaration the Vote obtained to adopt the Memorial in a Meeting perhaps the fullest that was ever held since the Peace with a few only in the negative.
I hope these Measures with others now persuing by other Towns will have an effect in procuring the cooperation of The House of Representatives in the fulfilment of The Treaty.
I am Sir with great Respect Your Humble. Sr
Thomas Welsh